 Case 2:20-cr-00027-JNP Document 64 Filed 01/13/21 PageID.273 Page 1 of 12
                                                                                    FILED
                                                                                 2021 JAN 13
                                                                                   CLERK
                                                                             U.S. DISTRICT COURT

                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH


 UNITED STATES OF AMERICA,
                                                   MEMORANDUM DECISION AND ORDER
         Plaintiff,                                GRANTING MOTION TO SUPPRESS

 v.
                                                   Case No. 2:20-cr-00027-JNP
 JONATHAN ALEXANDER MORALES-
 LOPEZ,                                            District Judge Jill N. Parrish

         Defendant.



         Before the court is defendant Jonathan Morales-Lopez’s motion to suppress statements

made during custodial police interviews on January 10, 2020 and January 15, 2020. ECF No. 40.

The government concedes that the statements made on January 10 should be suppressed because

the Miranda warning provided by the officers was inadequate. But the parties dispute whether the

warning provided on January 15 was adequate. Considering the parties’ evidence and legal

arguments, the court finds that the Miranda warnings provided during the January 15 interrogation

were not constitutionally adequate.

         Accordingly, the court GRANTS Morales-Lopez’s motion and suppresses statements made

during the January 10 and January 15 interviews.

                                      FINDINGS OF FACT

      1. Morales-Lopez grew up in Guatemala speaking Spanish. He received the equivalent of an

         eighth-grade education in that country before moving to the United States at the age of 16

         or 17. For a few months, Morales-Lopez attended a transitional program in a United States
Case 2:20-cr-00027-JNP Document 64 Filed 01/13/21 PageID.274 Page 2 of 12




    high school focused on providing English language skills. He earned a grade point average

    of approximately 2.2. He then stopped attending classes regularly.

 2. Morales-Lopez was arrested and taken into custody on January 10, 2020, after law

    enforcement responded to a report of two men stealing guns from a store. At the time of

    his arrest, he was 18 years old.

 3. Police officers transported Morales-Lopez to a police station.

 4. Officers handcuffed Morales-Lopez and placed him in an interview room for questioning.

 5. In English, an officer told Morales-Lopez that he had the right to remain silent, that

    anything he said could be used against him in a court of law, that he had the right to have

    an attorney present during any questioning, and that if he decided to answer questions at

    that time without having an attorney present that he could stop answering questions at any

    time and request an attorney.

 6. The officer asked Morales-Lopez if he understood these rights. He responded, “no.”

 7. The interrogating officer then obtained the assistance of a Spanish-speaking officer to

    interpret. The officer told Morales-Lopez in Spanish that he had the right to remain silent,

    that anything he said could be used against him in a court of law, that he had the right to

    have an attorney present during any questioning, and that if he decided to answer questions

    at that time without having an attorney present that he could stop answering questions at

    any time and request an attorney.

 8. Neither the interrogating officer nor the Spanish-speaking officer told Morales-Lopez that

    if he could not afford to pay for an attorney, one would be provided to him free of charge.

 9. The officers interviewed Morales-Lopez and he made several statements during the

    interrogation.
                                             2
    Case 2:20-cr-00027-JNP Document 64 Filed 01/13/21 PageID.275 Page 3 of 12




      10. Morales-Lopez remained in custody and on January 15, 2020, two ATF agents interviewed

          him. 1

      11. Officer 1 began the interview. His native language is English, and his second language is

          Portuguese. He speaks Spanish with a heavy accent. At best, his proficiency with Spanish

          is intermediate.

      12. In English, Officer 1 asked Morales-Lopez whether he had been interviewed before. He

          responded in broken English:

                   Oh yeah, I been talking before but they told me like “you need to be
                   in silence” and “you need to defensor” or something like that, “you
                   need to be quiet.” Then they took me to a room like this and then
                   they start to ask me questions, like, I didn’t understood all what they
                   . . . said to me.

      13. Officer 1 stated in English: “[L]et me just read you your rights so you understand them,

          Okay? I have them in Spanish here. You can read Spanish, right?” Morales-Lopez

          responded with the Spanish equivalent of “uh huh.”

      14. In Spanish, 2 Officer 1 read from the ATF’s Spanish-language Miranda waiver form. His

          recitation from the form included the following admonitions:

              a. Officer 1 misread the first line of the form stating: “If you have the right to remain

                   silent.” Officer 1 asked, “Okay? Understand?” Morales-Lopez responded, “Uh

                   huh.”




1
    The transcript referrers to these agents as “Officer 1” and “Officer 2.”
2
 All further statements made by Officer 1 and Morales-Lopez referenced in this Findings of Fact
section were in Spanish. The statements have been translated into English by a certified translator.
                                                     3
Case 2:20-cr-00027-JNP Document 64 Filed 01/13/21 PageID.276 Page 4 of 12




        b. Officer 1 then stated: “Any statement of yours can be used against . . . against you

           at the . . .” Morales-Lopez interjected, “legal process.” Officer 1 repeated, “legal

           process.”

        c. Officer 1 stated: “You have the right to talk to an attorney before we ask you any

           questions and to have him present with you during the questions. If you don’t have

           money to employ an attorney, one can be granted to you before we ask you any

           questions. If you decide to answer our questions, at this moment, without having

           an attorney present, you’ll always have the right to stop answering . . . you . . .

           understand?” Rather than answer the question directly, Morales-Lopez stated:

           “Well, that depends on how serious the question is.” Morales-Lopez then said that

           he had the ability to analyze the situation he was in, but that “I am not sure I’m

           making a mistake, it’s just that I want to help myself get out of this hole. Because

           to me, this is a hole, you know? I would like to be at home, going to work . . .”

 15. Unsure as to whether Morales-Lopez wanted to proceed, Officer 1 stated: “Okay, so you

    want an attorney before?” Moralez-Lopez responded “Mmm . . .”

 16. Believing that Moralez-Lopez wanted to consult with an attorney before answering

    questions, Officer 1 attempted to end the interview, stating that he would come back the

    following day to take him to his court hearing. But Morales-Lopez continued to ask

    questions about his hearing and to request assistance in lifting the “hold federal” on his

    case. He asked Officer 1 if there was a way that he could “get out of this,” acknowledging

    that he knew that he had “made a mistake.” Officer 1 attempted to break off the interview

    two more times stating that he could not talk to him without an attorney and that he would

    see him the next day. But each time, Morales-Lopez continued to engage with Officer 1,
                                             4
Case 2:20-cr-00027-JNP Document 64 Filed 01/13/21 PageID.277 Page 5 of 12




    asking whether there was something that he could do to get out of jail faster and posing

    questions about his hearing the following day.

 17. Finally, Officer 1 again stated that he could not ask any questions without an attorney

    present and that he could speak with Morales-Lopez later. He responded: “Ah, but what I

    don’t want is to have this take more time, you know what I mean? If you want to ask your

    questions right now, it’s ok, it’s not a problem to me.”

 18. Referring to the Spanish-language Miranda rights waiver form, Officer 1 said, “Okay, if

    you want, if you want to talk, you need to write your signature here.” Morales-Lopez

    responded, “Let’s see. If not, if it’s about a deportation, I can’t sign.” Officer 1 stated, “I

    can’t make any promises. It’s possible.”

 19. Officer 1 than asked, “Want to talk or not? . . . It’s your, your decision.”

 20. Morales-Lopez then read the caption to the Spanish-language Miranda waiver form aloud

    asking “Waive, what? Notification and rights and waiver?” Officer 1 responded, “Yes. It’s

    very important that you understand your rights.” Morales-Lopez then stated:

            Hmm. It gives me a lot to think about . . . but in the name of God, I
            hope this is not something serious, you know? . . . You are not
            forcing me, you are just telling me that it’s my own decision. Just to
            reduce the time that I may have to stay here.

    Officer 1 corrected Morales-Lopez, stating, “It’s not in my power.”

 21. About two minutes after Officer 1 told Morales-Lopez that he needed to “write his

    signature” if he wanted to talk, Morales-Lopez signed the waiver form. For the vast

    majority of that time, Morales-Lopez conversed with Officer 1 about a variety of subjects.

    At one point, Morales-Lopez and Officer 1 were silent for about 15 seconds, but the audio




                                               5
Case 2:20-cr-00027-JNP Document 64 Filed 01/13/21 PageID.278 Page 6 of 12




    recording of the interview does not reveal whether Morales-Lopez was reading the waiver

    form or considering his options.

 22. The form signed by Morales-Lopez stated that:

        a. he had the right to remain silent;

        b. anything he said could be used against him in a legal proceeding;

        c. he had the right to speak to an attorney before being questioned and to have the

             attorney present during questioning;

        d. if he did not have enough money to hire an attorney, one could be provided to him

             before being questioned; and

        e.   if he decided to answer questions without an attorney present, he would have the

             right to stop answering questions.

 23. The form also had a waiver section, which recited that the signee had read the declaration

    of rights or it had been read to him, that he understood his rights, and that he was willing

    to answer questions without an attorney present. Morales-Lopez signed the waiver section

    of the form.

 24. Morales-Lopez subsequently answered a series of questions posed by Officer 1. Offer 2,

    who spoke better Spanish, later entered the interrogation room and assisted in asking

    questions.

 25. Morales-Lopez filed a motion to suppress the statements he made during the January 10

    and January 15 interrogations. At the evidentiary hearing on the motion to suppress,

    Morales-Lopez presented the expert testimony of Dr. Fernando Rubio, a professor of

    Spanish linguistics. Dr. Rubio interviewed Morales-Lopez while he was being held in



                                                6
 Case 2:20-cr-00027-JNP Document 64 Filed 01/13/21 PageID.279 Page 7 of 12




       pretrial detention in order to formulate an opinion on his comprehension of the Miranda

       warnings provided by Officer 1.

   26. Based upon Dr. Rubio’s testimony, the court finds that Morales-Lopez’ Spanish reading

       skills were limited. The court also determines that the Spanish waiver form’s notification

       of the right to remain silent did not use “high frequency vocabulary . . . that you would be

       exposed to in regular daily life interaction.” Additionally, the court finds that the statement

       on the waiver form that the signee had read and understood the form and was willing to

       answer questions without the assistance of a lawyer was written in “fairly formal Spanish”

       and that it was above Morales-Lopez’s level of cognitive sophistication. The court further

       concludes that based upon his Spanish reading skills, Morales-Lopez required more time

       and focused concentration than the average native Spanish speaker to read and understand

       the waiver form.

                                      LEGAL STANDARD

       Before conducting a custodial interrogation, law enforcement officers are required to tell a

suspect “that he has the right to remain silent, that anything he says can be used against him in a

court of law, that he has the right to the presence of an attorney, and that if he cannot afford an

attorney one will be appointed for him prior to any questioning if he so desires.” Miranda v.

Arizona, 384 U.S. 436, 479 (1966). After receiving notice of these rights, the suspect must

voluntarily and knowingly waive them before being questioned without an attorney. Id. at 444. A

waiver is knowingly made if it is made with “a full awareness of both the nature of the right being

abandoned and the consequences of the decision to abandon it.” Colorado v. Spring, 479 U.S. 564,

573 (1987) (citation omitted). If a suspect does not voluntarily and knowingly waive his Miranda



                                                 7
 Case 2:20-cr-00027-JNP Document 64 Filed 01/13/21 PageID.280 Page 8 of 12




rights, statements made during the custodial interrogation are inadmissible at trial. Berghuis v.

Thompkins, 560 U.S. 370, 382 (2010).

          “Only if the ‘totality of the circumstances surrounding the interrogation’ reveal both an

uncoerced choice and the requisite level of comprehension may a court properly conclude that the

Miranda rights have been waived.” Spring, 479 U.S. at 573 (citation omitted). “The totality

approach permits—indeed, it mandates—inquiry into all the circumstances surrounding the

interrogation. This includes evaluation of the [suspect’s] age, experience, education, background,

and intelligence, and into whether he has the capacity to understand the warnings given him, the

nature of his Fifth Amendment rights, and the consequences of waiving those rights.” Fare v.

Michael C., 442 U.S. 707, 725 (1979). The prosecution bears the burden of proving a valid

Miranda waiver by a preponderance of the evidence. Colorado v. Connelly, 479 U.S. 157, 168–69

(1986).

                                            ANALYSIS

          The government concedes that it did not obtain an adequate Miranda waiver prior to the

January 10 interrogation because the officers did not notify Morales-Lopez of his right to have an

attorney appointed to him if he could not afford one. Accordingly, all statements made during that

interview are suppressed.

          But the parties disagree as to whether Morales-Lopez properly waived his Miranda rights

prior to his January 15 interrogation. Morales-Lopez argues that he did not knowingly waive his

Miranda rights because Officer 1 did not adequately explain them to him. First, he argues that the

ATF officer’s oral recitation of his right to remain silent was defective. Second, he asserts that his

signature on the written waiver form did not cure the defects in the oral recitation.



                                                  8
     Case 2:20-cr-00027-JNP Document 64 Filed 01/13/21 PageID.281 Page 9 of 12




I.        ORAL MIRANDA RECITATION

          When reciting Morales-Lopez’s Miranda rights, Officer 1 mistakenly stated in Spanish, “If

you have the right to remain silent.” Morales-Lopez argues that this portion of the recitation of his

rights was inadequate because Officer 1 transformed the declarative statement, “You have the right

to remain silent,” into a conditional sentence fragment devoid of any real meaning. The court

agrees.

          Although a translation of Miranda rights into a foreign language need not be perfect, the

translation must be sufficient to convey the substance of those rights. United States v. Hernandez,

93 F.3d 1493, 1502 (10th Cir. 1996). Here, rather than informing Morales-Lopez of his right to

remain silent, Officer 1 offered a confusing conditional statement. This mistranslation of the

Miranda warning was serious enough to call into doubt whether Morales-Lopez understood his

right to remain silent. See United States v. Botello-Rosales, 728 F.3d 865, 867 (9th Cir. 2013)

(holding that a Miranda warning was inadequate where an officer translated the English word

“free,” as in without cost, to a Spanish word meaning “free,” as in being available or at liberty to

do something).

          The government argues that court should consider the adequate recitation of his right to

remain silent five days earlier at the January 10 interrogation when determining whether

Morales-Lopez knowingly waived that right during the January 15 interrogation. But during the

January 15 interrogation, he indicated that he had not understood the January 10 recitation of his

Miranda rights. When Officer 1 asked in English whether Morales-Lopez had been interviewed

before, he responded in halting English:

                 Oh yeah, I been talking before but they told me like “you need to be
                 in silence” and “you need to defensor” or something like that, “you
                 need to be quiet.” Then they took me to a room like this and then
                                                  9
 Case 2:20-cr-00027-JNP Document 64 Filed 01/13/21 PageID.282 Page 10 of 12




               they start to ask me questions, like, I didn’t understood all what they
               . . . said to me.

Both Morales-Lopez’s distorted interpretation of his Miranda rights and his confession that he had

not understood what the officers had told him about his rights indicate that the January 10 Miranda

recitation had not helped him to understand his rights during the January 15 interrogation.

       Thus, taking into account the totality of the circumstances surrounding the oral recitation

of Morales-Lopez’s Miranda rights—including Officer 1’s limited Spanish language skills, the

mistranslation of the right to remain silent, and Morales-Lopez’s age and experience—the court

determines that the government has not carried its burden of proving that Morales-Lopez had

knowingly waived his rights prior to questioning.

II.    MIRANDA WAIVER FORM

       Morales-Lopez also argues that his signature on the Miranda waiver form did not cure the

inadequate oral recitation of his right to remain silent. The court agrees for two reasons.

       First, the government has not produced sufficient evidence to prove that Morales-Lopez

read the form. Officer 1 never asked him to read it. The officer told Morales-Lopez only that he

had to “write his signature” on the form if he wanted to talk. Because Officer 1 was reading from

the form when he gave his oral Miranda recitation, Morales-Lopez could have reasonably assumed

that the officer had accurately read aloud the recitals on the form and that all he needed to do was

decide whether to sign the waiver form or not.

       The audio recording of the interrogation also gives little indication that Morales-Lopez

carefully read the waiver form. About two minutes after Officer 1 presented the waiver form to

Morales-Lopez and told him that he needed to sign it to continue the interview, the recording

indicates that he had had begun to sign the document. But for most of this time, Morales-Lopez


                                                 10
 Case 2:20-cr-00027-JNP Document 64 Filed 01/13/21 PageID.283 Page 11 of 12




was engaged in conversation with Officer 1. The longest pause in the conversation was about 15

seconds. The recording, however, does not reveal whether Morales-Lopez was reading the form

or just considering his options. At one point, Morales Lopez reads from the caption of the waiver

form and appears to ask what it is: “Waive what? Notification and rights and waiver?” But Officer

1 did not provide any substantive response to Morales-Lopez’s query. There is no indication from

the transcript or audio recording that Morales-Lopez read any other portion of the form. Moreover,

the government did not call Officer 1 to testify whether Morales-Lopez read the waiver form prior

to signing it. Therefore, the government has failed to produce any reliable evidence that he read

the form.

       Second, even if Morales-Lopez had attempted to read the form after Officer 1 presented it

to him, the evidence shows that it would have been difficult for him to understand it. At the

evidentiary hearing, Morales-Lopez presented the expert testimony of Dr. Fernando Rubio, a

professor of Spanish linguistics. Dr. Rubio interviewed Morales-Lopez while he was being held in

pretrial detention. Based upon this interview, he testified that Morales-Lopez had received the

equivalent of an eighth-grade education in Guatemala before moving to the United States and that

his Spanish reading skills were limited. Dr. Rubio also testified that the waiver form’s notification

that Morales-Lopez had the right to remain silent did not use “high frequency vocabulary . . . that

you would be exposed to in regular daily life interaction.” Additionally, Dr. Rubio opined that the

statement on the waiver form that the signee had read and understood the form and was willing to

answer questions without the assistance of a lawyer was written in “fairly formal Spanish” and

that it was above Morales-Lopez’s level of cognitive sophistication. Based upon his expertise in

the Spanish language and his interview with Morales-Lopez, Dr. Rubio concluded that he had not

understood the waiver form.
                                                 11
 Case 2:20-cr-00027-JNP Document 64 Filed 01/13/21 PageID.284 Page 12 of 12




        The court notes that it need not fully embrace Dr. Rubio’s opinions for his testimony to be

relevant to the question of whether Morales-Lopez would have understood the rights described on

the Miranda waiver form. Based upon the evidence before it and Dr. Rubio’s expert testimony,

the court concludes that, at minimum, Morales-Lopez required more time and focused

concentration than the average native Spanish speaker to read and understand the waiver form.

Even if Morales-Lopez had attempted to read the form after Officer 1 presented it to him, the audio

recording shows that he had little uninterrupted time to digest the information on the form. Given

the absence of an opportunity to focus on understanding the form and Morales-Lopez’s education

level, the court finds that he did not have enough time to properly read and comprehend it before

he signed it.

        Thus, the court determines that the government has not carried its burden of proving that

Morales-Lopez both read and adequately understood the waiver form. Accordingly, the

information on the form did not cure the defects in Officer 1’s misstatement during his oral

Miranda warning.

                                         CONCLUSION

        The court finds that the government has not proven that Morales-Lopez knowingly waived

his Miranda rights during either the January 10 interrogation or the January 15 interrogation.

Therefore, the court GRANTS the motion to suppress. At trial, the government may not introduce

into evidence statements made during these interrogations.

                DATED January 13, 2021.

                                             BY THE COURT

                                             ______________________________
                                             Jill N. Parrish
                                             United States District Court Judge
                                                12
